On May 17, 1935, a unanimous decision in the above-entitled cause was duly filed with the clerk of this court. On the first day of June, 1935, a petition for rehearing was filed by respondent. On the seventh day of June, 1935, a rehearing was granted. On the thirteenth day of September, 1935, at a regular term of this court held at Pocatello, prior to the time set for the rehearing, appellant and respondent appeared in open court and advised the court that a settlement had been reached between the parties involved in the action and asked that the case be dismissed.
Since there has been a full settlement between the parties and the questions raised in the petition for rehearing have *Page 43 
become moot, there is nothing further before this court for determination. The order granting the rehearing is therefore vacated.
Morgan, Holden and Ailshie, JJ., concur.